DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 03/03/2022.

Priority
This application claims the benefit of 62/927,019 filed 10/28/19.

Response to Arguments
Applicant’s arguments, see page 4 of Applicant’s Remarks, filed 02/21/22, with respect to the objection of claim 6 have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 4 of Applicant’s Remarks, filed 02/21/22, with respect to the 35 USC 112 rejection of claim 3 have been fully considered and are persuasive.  The 35 USC 112 rejection of claim 3 has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 4-8 of Applicant’s Remarks, filed 02/21/22, with respect to the 35 USC 103 rejections of claims 2-7 have been fully considered and are 
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claim 7, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept a video processor control interface of a system for creating a broad-spectrum lighting apparatus that converts a video signal consisting of three data channels into individual control of red, green and blue LEDs and at least one LED with color other than red, green and blue to create a matching color point that is for colors less than 100% saturation, spectrally broader than a color point created using only red, green and blue LEDs for illuminating by a lighting panel a subject to be captured by a digital imaging device such that the conversion using the at least one LED with color other than red, green and blue to maintain predetermined colorimetry of the video signal and the matching point light minimizes a metameric effect of the illuminated subject.
In reference to claims 2-6, these claims depend upon allowable claim 7 and are therefore also deemed allowable.


References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gerlach et al. (U.S. Publication 2013/0214704)
Gerlach et al. discloses methods, luminaires and systems for matching a composite light spectrum to a target light spectrum.
Belaidi et al. (U.S. Publication 2017/0146203)
Belaidi et al. discloses a lighting panel with one or more light emitting elements in communication with a controller configured to receive a control signal and process it to provide an illumination signal to the one or more light emitting elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/15/22